Case 1:18-cv-00950-LO-JFA Document 725-2 Filed 01/27/21 Page 1 of 4 PageID# 32318




                          Exhibit B
Case 1:18-cv-00950-LO-JFA Document 725-2 Filed 01/27/21 Page 2 of 4 PageID# 32319




                 STATE CORPORATION COMMISSION
                                            July 1, 2020

         LIBERTY MUTUAL INSURANCE COMPANY
         175 BERKELEY ST
         BOSTON MA 02116-5066



         is hereby licensed to transact the business of
          Accident & Sickness                    Fidelity
          Aircraft Liability                     Fire
          Aircraft Physical Damage               Glass
          Animal                                 Homeowners Multi-Peril
          Auto Liability                         Inland Marine
          Auto Physical Damage                   Liability Other than Auto
          Boiler & Machinery                     Misc Property & Casualty
          Burglary & Theft                       Ocean Marine
          Commercial Multi-Peril                 Surety
          Credit                                 Water Damage
          Farmowners Multi-Peril                 Workers Compensation & Employers'
                                                 Liability

         in the Commonwealth of Virginia through the thirtieth day of June next
         succeeding the date hereof unless this license shall be sooner revoked or
         otherwise cancelled.


   ID:   23043



                                                           State Corporation Commission
                                                                  Bureau of Insurance




                                              By:
                                                                  Commissioner
Case 1:18-cv-00950-LO-JFA Document 725-2 Filed 01/27/21 Page 3 of 4 PageID# 32320




                 STATE CORPORATION COMMISSION
                                            July 1, 2020

         FEDERAL INSURANCE COMPANY
         ONE AMERICAN SQUARE
         202 NORTH ILLINOIS ST STE 2600
         INDIANAPOLIS IN 46282


         is hereby licensed to transact the business of
          Accident & Sickness                     Fidelity
          Aircraft Liability                      Fire
          Aircraft Physical Damage                Glass
          Animal                                  Homeowners Multi-Peril
          Auto Liability                          Inland Marine
          Auto Physical Damage                    Liability Other than Auto
          Boiler & Machinery                      Misc Property & Casualty
          Burglary & Theft                        Ocean Marine
          Commercial Multi-Peril                  Surety
          Credit                                  Water Damage
          Farmowners Multi-Peril                  Workers Compensation & Employers'
                                                  Liability

         in the Commonwealth of Virginia through the thirtieth day of June next
         succeeding the date hereof unless this license shall be sooner revoked or
         otherwise cancelled.


   ID:   20281



                                                            State Corporation Commission
                                                                   Bureau of Insurance




                                              By:
                                                                   Commissioner




                                             Confidential
Case 1:18-cv-00950-LO-JFA Document 725-2 Filed 01/27/21 Page 4 of 4 PageID# 32321




                 STATE CORPORATION COMMISSION
                                            July 1, 2020

         PACIFIC INDEMNITY COMPANY
         TWO PLAZA EAST
         330 E KILBOURN AVE STE 1450
         MILWAUKEE WI 53202-3146


         is hereby licensed to transact the business of
          Accident & Sickness                     Fire
          Aircraft Liability                      Glass
          Aircraft Physical Damage                Homeowners Multi-Peril
          Auto Liability                          Inland Marine
          Auto Physical Damage                    Liability Other than Auto
          Boiler & Machinery                      Misc Property & Casualty
          Burglary & Theft                        Ocean Marine
          Commercial Multi-Peril                  Surety
          Farmowners Multi-Peril                  Water Damage
          Fidelity                                Workers Compensation & Employers'
                                                  Liability

         in the Commonwealth of Virginia through the thirtieth day of June next
         succeeding the date hereof unless this license shall be sooner revoked or
         otherwise cancelled.


   ID:   20346



                                                            State Corporation Commission
                                                                   Bureau of Insurance




                                              By:
                                                                   Commissioner




                                             Confidential
